IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-50013
                           Summary Calendar



ROBERT L. COMEAUX,

                                           Plaintiff-Appellant,

versus

UNITED FOOD AND COMMERCIAL WORKERS LOCAL UNION NO. 455;
UNITED FOOD AND COMMERCIAL WORKERS INTERNATIONAL UNION,
AFL-CIO, CLC, RAY B. WOOSTER,

                                           Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. SA-94-CV-771
                        - - - - - - - - - -
                          October 2, 1998

Before GARWOOD, JOLLY, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Robert L. Comeaux appeals the district court’s grant of

summary judgment dismissing his claims under the Labor Management

Reporting and Disclosure Act and under 42 U.S.C. § 1985(3).

Having reviewed the record and the briefs of the parties, we

AFFIRM, for essentially the reasons set forth by the district

court.   Comeaux v. United Food and Commercial Workers Local Union

No. 455, No. SA-94-CA-0771 (W.D. Tex. Sept. 30, 1997).

     AFFIRMED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.